Citation Nr: 0703867	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran is also shown to have testified before the 
undersigned Veterans Law Judge at the RO in September 2006.

In the course of the September 2006 hearing, the veteran 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  See page 18 of 
hearing transcript (transcript).  As this matter has not been 
developed or certified for appellate review it is referred to 
the RO for appropriate consideration.


FINDING OF FACT

1.  Neither hepatitis C nor cirrhosis of the liver was 
manifested in service, and there is no competent evidence of 
a nexus between either disability and service.

2.  The veteran's Type II diabetes mellitus did not have its 
onset during active service or within one year following 
discharge from active duty, nor is it related to any in 
service herbicide exposure.


3.  Service connection for a "nervous condition" was last 
finally denied in a February 2001 rating decision.  In so 
doing, the RO essentially confirmed and continued a prior 
denial, in June 1998, which, essentially determined that a 
psychiatric disorder was neither shown in service nor was 
incurred in or aggravated by military service; notice to the 
veteran was provided in February 2001; a timely appeal was 
not thereafter initiated.  

4.  The evidence added to the record since the February 2001 
RO decision does not relate to the unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for Hepatitis C with cirrhosis of the 
liver is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The February 2001 RO decision denying entitlement to 
service connection for a "nervous condition" is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the veteran 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Notice letters (dated in June 
and September 2002) and a statement of the case (SOC) dated 
in July 2004 satisfied the above cited criteria.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was provided 
notice of this decision by means of a March 2006 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by July 2004 SOC), and has 
also been essentially provided, as part of the same, notice 
of the appropriate legal definition of new and material 
evidence.  The record also shows that the appellant has 
essentially been provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial." Kent, slip op. at 10 (emphasis added).  In 
this case, the RO looked at the bases for the denial in a 
prior decision and then provided the veteran a specifically 
tailored notice.  See July 2004 SOC.  Accordingly, further 
development is not required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  


Following the issuance of the July 2004 SOC the RO received 
evidence pertinent to some of the issues on appeal.  Hence, 
this evidence is relevant.  These records include a December 
2004 private medical record showing that the veteran had 
diabetes mellitus; this record was associated with the claims 
file without a waiver of initial RO consideration.  However, 
it is duplicative of evidence already on appeal, i.e., it 
shows a diagnosis of diabetes mellitus - such diagnoses are 
shown to have been of record (and considered by the RO) 
before the July 2004 SOC was issued.  Further, several other 
private medical records, accompanied by waivers of RO 
consideration, were associated with the record subsequent to 
the veteran's September 2006 hearing conducted by the 
undersigned.  These records are noted to predominately 
concern treatment afforded the veteran for his left 
shoulder.  In these circumstances, if the last SOC (or the 
most recent supplemental SOC (SSOC)) was prepared before the 
receipt of additional evidence, an SSOC will be furnished to 
the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  Such is the case 
here.  Therefore, in accordance with 38 C.F.R. § 19.37(a) and 
38 C.F.R. § 19.31, this case need not be returned to the RO 
for consideration and the issuance of a SSOC.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  The veteran is also shown to have 
informed VA in June 2006 that he had no further evidence to 
submit.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide these 
appealed matters.  


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the July SOC fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The veteran's service medical records, including the report 
of an August 1969 enlistment examination and the report of an 
August 1971 separation examination, include no diagnoses of 
either hepatitis, diabetes mellitus, or a psychiatric 
disorder.  At his September 2006 hearing, the veteran 
testified that he acquired hepatitis C as a result of being 
exposed to the blood of other service members via the use of 
an air compressor gun.  See page four of transcript.  While 
the Board concedes that the veteran was most likely immunized 
during his military service, the service medical records make 
no mention of the use of an air compressor gun, or exposure 
by the veteran to the blood of other service members.  He 
also informed the undersigned that he was involved in a car 
accident in September or October 1970, at which time a friend 
of his died in his arms.  See page nine of transcript.  He 
attributes his currently claimed psychiatric difficulties to 
this event.  The veteran also testified in September 2006 
that he likely acquired diabetes mellitus by handling "toxic 
chemicals" while stationed in Germany.  See page six of 
transcript.  He added that these chemicals were shipped to go 
to Vietnam (the implication apparently being that the 
chemicals may have included Agent Orange).  Id.  The record 
is devoid of any finding relating the veteran's handling of 
Agent Orange.  Service medical records dated in September and 
October 1970 neither make mention of such an event, nor show 
that the veteran was treated for any type of accident-related 
injuries.  

The report of a May 1972 VA examination is devoid of clinical 
findings relating to any of the instantly claimed disorders.  

A November 1979 VA neurological examination report includes a 
diagnosis of psychosomatic manifestations.  

A December 1979 rating decision shows that psychosomatic 
manifestations were found to be non-service-connected.  
Notice was provided in January 1980.  The veteran did not 
appeal this finding.  

The veteran attempted to reopen his claim for a 
neuropsychiatric disorder in May 1993.  See VA Form 21-4138.  

An October 1992 VA progress note includes a diagnosis of 
probable neurosis.  An April 1993 VA clinical record notes 
that the veteran had no significant anxiety problem.  A May 
1993 VA Medical Certificate includes a diagnosis of possible 
anxiety disorder.  

The RO found in November 1993 that new and material evidence 
had not been supplied to warrant the reopening of the service 
connection claim for a neuropsychological disorder.  
Following being notified of this decision in December 1993 
the veteran did not appeal it.  

He again submitted claims for service connection for a 
nervous condition/neurosis in January 1996 and February 1998. 
 See VA Forms 21-418.  


A June 1998 RO rating decision found that new and material 
evidence had not been submitted to reopen a claim for 
neurosis.  The decision was based on a finding that new and 
material evidence had not been submitted sufficient to reopen 
a claim for "neurosis."  It essentially determined that a 
psychiatric disorder was neither shown in service nor 
incurred in or aggravated by military service.  The veteran 
failed to perfect an appeal of this decision.  

An August 1997 private medical record includes diagnoses of 
anxiety and depression.  

The veteran again sought to reopen his claim concerning 
entitlement to service connection for neurosis in January 
2000.  See VA Form 21-4138.

The claim was denied by the RO in February 2001.  The RO 
essentially confirmed and continued the prior June 1998 
rating decision, which essentially determined that a 
psychiatric disorder was neither shown in service nor was 
incurred in or aggravated by military service.  Following 
being notified of the decision in February 2001, the veteran 
failed to appeal the decision. 

A March 2001 VA annual preventative health screen report 
reveals a diagnosis of hepatitis C.  A December 2001 VA 
primary care treatment record notes a diagnosis of hepatitis 
C.  A June 2002 VA progress note includes a diagnosis of 
hepatitis C with cirrhosis (confirmed by biopsy).  

In September 2002 the National Personnel Records Center 
confirmed that the veteran had no Vietnam service.  

An August 2002 VA primary care treatment note shows a 
diagnosis of diabetes mellitus.  

Service connection for a mental disorder to include 
depression was denied by the RO in October 2002.  The veteran 
perfected an appeal to this decision.  


A December 2004 private medical record shows that the veteran 
had diabetes mellitus, and that he required insulin, 
restricted diet, and regulation of activities.  

A March 2005 VA progress note includes diagnoses of Type II 
diabetes mellitus without complications, hepatitis, and 
anxiety.  

As noted, following the veteran's September 2006 hearing, he 
supplied additional medical records to VA.  As noted, the 
great majority of these records, all private in nature, 
relate to treatment afforded the veteran for his left 
shoulder.  One such record, dated in October 2003, includes 
diagnoses of Type II diabetes mellitus and hepatitis C.  
Another private medical record, dated in November 2003, shows 
that a medical history was undertaken by the private 
physician.  In pertinent part, the veteran denied any 
psychiatric problems.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
diabetes mellitus, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as diabetes mellitus and 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Certain disorders associated with herbicide agent exposure in 
service may be presumed service-connected.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  While Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes) is an enumerated disorder (see 38 C.F.R. 
§ 3.309(e)), the veteran did not have Vietnam service.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in June 2002, the new definition 
applies.]


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Hepatitis C with Cirrhosis of the Liver

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C with cirrhosis of 
the liver.  

Initially, review of the medical records on file clearly 
demonstrate that cirrhosis of the liver was not manifested 
within one year of the appellant's military discharge.  As 
such, entitlement to service connection pursuant to 38 C.F.R. 
§ 3.309(a) is not here warranted.  Cirrhosis of the liver was 
first diagnosed in 2002.  


The record does not show that hepatitis C was manifested in 
service, or at any time prior to 2001, 30 years after the 
veteran's service discharge.  Likewise, there is no competent 
evidence (medical opinion) linking the veteran's hepatitis C 
to his service.  As noted, the service medical records make 
no mention of the veteran's claimed exposure to the blood of 
other service members.  

The only evidence of record to the effect that there is a 
nexus between the veteran's current hepatitis C and cirrhosis 
of the liver is in his own allegations.  As a layperson, he 
is not competent to relate a medical disorder to a specific 
cause.  Espiritu, supra.  Hence, his opinion that his 
Hepatitis C and cirrhosis of the liver, both first diagnosed 
many years after his service separation, is related to 
service is without probative value.  

The lapse of many years between the veteran's separation from 
service and the first medical evidence of a claimed disorder 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Without any evidence of either hepatitis 
or cirrhosis of the liver in service or any competent 
evidence of a nexus between the two claimed disorders and 
service or any event therein, the preponderance of the 
evidence is against his claim seeking service connection for 
hepatitis C and cirrhosis of the liver.  There is no 
reasonable doubt to resolve in his favor.  See Gilbert, 1 
Vet. App. at 55.  Hence, the claim must be denied.

Diabetes Mellitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus (to include 
Type II diabetes mellitus), including as a result of exposure 
of Agent Orange.

Initially, the veteran is not shown to have served in Vietnam 
at any time. Therefore, he is not presumed to have been 
exposed to Agent Orange.  There is no evidence of record to 
confirm such exposure during his period of active service.


The veteran has been diagnosed as having Type II diabetes 
mellitus.  Regardless, the preponderance of the evidence is 
against a finding that there is a nexus between the current 
diagnosis of diabetes mellitus and service, and the claim is 
being denied on this basis.  The service medical records are 
negative for any complaints or findings of diabetes 
mellitus.  Further, as noted, the veteran had no Vietnam 
service, and thus, entitlement to service connection pursuant 
to 38 C.F.R. § 3.309(e) for "Type 2" diabetes mellitus is 
not warranted.  

The first showing of a diagnosis of diabetes mellitus is in 
2002, more than 30 years following the veteran's service.  As 
such, it is clear that there is no objective evidence showing 
that diabetes mellitus was manifested to a compensable degree 
within one year following the veteran's discharge from 
service in August 1971.  Thus, service connection is not for 
assignment pursuant to 38 C.F.R. § 3.309(a).  

Additionally, there is a lack of continuity of symptomatology 
of diabetes mellitus between the veteran's discharge from 
service in 1971 and the 2002 diagnosis of diabetes mellitus. 
 Further, no competent medical professional has attributed 
the post-service diagnosis of diabetes mellitus (and Type II 
diabetes mellitus) to the veteran's service.

While the veteran has attributed the current diabetes 
mellitus to active service, he is not competent to provide a 
medical opinion as to the cause of his diabetes mellitus. 
 See Espiritu, 2 Vet. App. at 494.

The Board finds that the veteran's claim for service 
connection for diabetes mellitus cannot be granted because he 
has not brought forth competent evidence of a nexus between 
the current diagnosis and service, to include manifestations 
of such to a compensable degree within one year following his 
discharge from service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, including as a 
result of exposure to Agent Orange, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


New and Material Evidence - Acquired Psychiatric Disorder

As noted, in February 2001 the RO last finally denied service 
connection for a "nervous" disorder.  The veteran was 
notified of his appellate rights.  He did not appeal the 
decision.  As such, the 2001 RO action is final.  38 U.S.C.A. 
§ 7104.  The claim may not be reopened unless new and 
material evidence is received.  Id.; 38 U.S.C.A. § 5108.  

The Board again observes that in 2001 the RO denied service 
connection for a nervous disorder, and, in so doing, 
essentially confirmed and continued a prior denial.  This 
prior RO denial, dated in June 1998, found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for "neurosis."  The June 1998 determination found 
that a psychiatric disorder was neither shown in service nor 
incurred in or aggravated by military service.  As such, for 
new evidence to be material in this matter, it would have to 
tend to show that the veteran had a psychiatric disorder, 
here, depression and anxiety have been diagnosed, which had 
been either incurred or aggravated by the veteran's period of 
service.  

The additional pertinent evidence received since the February 
2001 RO decision, discussed above, consists essentially of a 
March 2005 VA progress note which includes a diagnosis of 
anxiety.  This evidence is "new" in the sense that it was 
not before the RO at the time of its 2001 decision.  However, 
as it relates to the instant claim, the evidence simply 
confirms a fact that is not in dispute.  It shows that the 
veteran has variously-described psychiatric-based disorders.  
This was well-established in 2001.  What the evidence does 
not tend to do is to in any way provide a finding that such a 
disorder, here, either depression or anxiety, was incurred in 
or aggravated by the veteran's period of military service.  
Thus, the evidence submitted subsequent to 2001 does not 
relate to the unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


Regarding the veteran's own assertions that his claimed 
psychiatric disorders are somehow related to his military 
service, such lay statements are not competent evidence 
because medical nexus is a matter requiring medical expertise 
(which he lacks).  See Espiritu, supra.  

In sum, while the evidence received since the February 2001 
RO decision may be new, none is material, and the claim may 
not be reopened.

The Board here also finds, as it relates to all three of the 
instant claims, that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit noted that 38 C.F.R. 
§ 3.159(c)(4)(i) contains a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion. 
 In the case at hand, the veteran asserts that his currently 
diagnosed hepatitis C, cirrhosis of the liver, diabetes 
mellitus, depression and anxiety were all incurred as a 
result of his military service in the late 1960's and early 
1970's.  More specifically, the veteran maintains that his 
hepatitis is related to being inoculated with improperly 
dispensed air guns, that his diabetes mellitus is due to his 
exposure to Agent Orange during service, and that his claimed 
psychiatric problems are somehow related to his involvement 
in an in service automobile accident.  He has provided no 
competent evidence to support any of these allegations, and 
in the Board's opinion, any examination finding that would 
seek to prove any of the assertions would be based on 
speculation.  The Board may not base its decision on 
speculation.  


ORDER

Service connection for hepatitis C with cirrhosis of the 
liver is denied.

Service connection for diabetes mellitus is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and anxiety is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


